Case 2:19-cv-12029-SFC-APP ECF No. 28, PageID.183 Filed 03/11/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


Mack James Juide,

       Plaintiff,

v.                                                            Case No. 19-12029

Michigan Department of Corrections, et al.,                   Sean F. Cox
                                                              United States District Court Judge
      Defendants.
______________________________/

                                   ORDER ADOPTING
                         10/8/20 REPORT & RECOMMENDATION

       This matter is currently before the Court on Defendants’ objection to Magistrate Judge

Anthony P. Patti’s October 8, 2020 Order Granting in Part and Denying in Part Defendants’

motion for partial summary judgment.

        On January 8, 2020, this Court referred this case to the magistrate judge for all pretrial

proceedings, including hearing and determination of all non-dispositive matters pursuant to 28

U.S.C. §636(b)(1)(A) and/or a report and recommendation on all dispositive matters pursuant to

28 U.S.C. §636(b)(1)(B). (ECF No. 14).

       On April 2, 2020, Defendants filed a motion for partial summary judgement arguing that

Juide failed to exhaust his claims against all of the Michigan Department of Corrections

Defendants and a motion to dismiss based on Eleventh Amendment immunity. (ECF No. 21).

Despite the magistrate judge’s order for Plaintiff to file a response (ECF No. 22), Plaintiff did

not do so, and Defendants’ motion is unopposed. However, Judge Patti still reviewed the

Defendants’ motion to ensure that they met their burden in accordance with Carver v. Bunch,

                                                 1
Case 2:19-cv-12029-SFC-APP ECF No. 28, PageID.184 Filed 03/11/21 Page 2 of 4




946 F.2d 451, 455 (6th Cir. 1991). In his report and recommendation (ECF No. 23), the

magistrate judge concluded that “Defendants have failed their burden on exhaustion as to

Plaintiff’s First and Eighth Amendment damages claims against the individual Defendants in

their personal capacities, and such claims should survive summary judgment.” (ECF No. 23 at

PageID 166). He further recommended “Plaintiff’s corresponding claims for monetary relief

against the six individual Defendants in their official capacities are barred by the Eleventh

Amendment, and such claims should be dismissed.” (ECF No. 23 at PageID 166).

       Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a

matter by a magistrate judge must file objections to the R&R within fourteen (14) days after

being served with a copy of the R&R. Defendants filed timely objections to the R&R on October

8, 2020. (ECF No. 25).

       Defendants object to the report because “Juide did not exhaust any of his claims against

Defendant Jerry Tanner” and request that the Court reject the magistrate judge’s

recommendation to deny summary judgment as to Defendant Tanner. (ECF No. 25 at PageID

172, 173). In their objection, Defendants argue:

               As previously noted, proper exhaustion of a prisoner’s administrative
       remedies is a mandatory, threshold issue that is a precondition to filing an action in
       federal court, and MDOC Policy Directive 03.02.130 sets forth the applicable
       grievance procedure. (Br., R. 21, Pg ID 88-93.) None of the Step III grievances that
       MDOC Defendants submitted show that Juide properly exhausted any of his claims
       against Defendant Tanner. Indeed, it does not appear that Juide named Tanner in
       any of the four grievances that he pursued through Step III. While Juide mentioned
       Tanner’s name in grievance ARF-16- 07-1599-03f (see Br., R. 21-3, Pg ID 131),
       he did not pursue that grievance through all three Steps of the grievance process,
       nor did the Report consider this grievance for exha ustion purposes. (R&R, R. 23,
       Pg ID 165.)




                                                   2
Case 2:19-cv-12029-SFC-APP ECF No. 28, PageID.185 Filed 03/11/21 Page 3 of 4




(ECF No. 25 at PageID 172-173). This Court finds this objection without merit. The magistrate

judge specifically reasoned that even though ARF-1628 (one of the grievances that Plaintiff

pursued through all three Steps of the grievance process and was considered by the magistrate

judge for exhaustion purposes) does not name particular Defendants, the facts alleged

corresponded with Plaintiff’s claims:

               More importantly, the subject matter of these three grievances is consistent
       with at least some portions of Plaintiff’s operative pleading. For example, even if
       ARF-1628 does not name particular Defendants, the July 16, 2016 incident date
       and the complaint about the cell’s toilet and handicap bars, as well as the mention
       of MDOC PD 04.06.160 (“Medical Details and Special Accommodation Notices”),
       are consistent with Plaintiff’s claims that he was placed in segregation on July 15th
       and moved to a housing unit in Level 4 on July 16th, both of which lacked
       accessible toilet facilities. (ECF No. 21-3, PageID.144; ECF No. 1, ¶ 16.)

(ECF No. 23 at PageID162-163) (emphasis added). This reasoning is part of why the magistrate

judge came to his conclusion that “Defendants have not discharged their burden to show that

these three grievances “cannot serve to exhaust the claims now before the Court.”” (ECF No. 23

at PageID 165). The Court concurs with the magistrate judge’s analysis.

       Accordingly, the Court OVERRULES Plaintiff’s objection, ADOPTS the October 5,

2020 R&R (ECF No. 23), and ORDERS that: (1) Defendants’ motion for summary judgment is

DENIED as to Plaintiff’s First and Eighth Amendment claims against individual Defendants in

their personal capacities; and (2) Defendants’ motion for summary judgment is GRANTED as to

Plaintiff’s corresponding claims for monetary relief against the six individual Defendants in their

official capacities and such claims are DISMISSED because they are barred by the Eleventh

Amendment; and (3) Plaintiff’s August 7, 2019 request is GRANTED to the extent it seeks

payment of a single filing fee and he is ordered to pay $350.00 in total for Case No. 2:16-cv-

13806 and Case No. 2:19-cv-12029.

                                                 3
Case 2:19-cv-12029-SFC-APP ECF No. 28, PageID.186 Filed 03/11/21 Page 4 of 4




      IT IS SO ORDERED.

                                   s/Sean F. Cox
                                   Sean F. Cox
                                   United States District Judge

Dated: March 11, 2021




                                      4
